Order entered Mach 14, 2022




                                       In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                No. 05-21-00838-CV

                           CHERYL YOUNG, Appellant

                                         V.

                           DALLAS COUNTY, Appellee

                  On Appeal from the 44th Judicial District Court
                              Dallas County, Texas
                       Trial Court Cause No. TX-19-01116

                                      ORDER

         Before the Court is appellant’s March 10, 2022 motion for an extension of

time to file her brief on the merits. We GRANT the motion. We ORDER the

brief tendered to this Court by appellant on March 10 filed as of the date of this

order.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE